 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YOLANDA LOPEZ,                                   No. 1:20-cv-01654-DAD-HBK
12                       Plaintiff,
13           v.                                        ORDER ENTERING JUDGMENT AGAINST
                                                       DEFENDANTS AND DISMISSING ACTION
14    COSTCO WHOLESALE
      CORPORATION and DOES 1 to 25,                    (Doc. No. 16)
15    inclusive,
16                       Defendants.
17

18          On May 4, 2021, plaintiff Yolanda Lopez filed a Notice of Acceptance with Offer of

19   Judgment under Federal Rule of Civil Procedure 68 (the “Notice”), informing the court that the

20   parties have reached a settlement resolving this action. (Doc. No. 16.)

21          Under Federal Rule of Civil Procedure 68(a), a defendant may serve an offer to allow

22   judgment on specified terms to the opposing party at least two weeks before trial. Fed. R. Civ. P.

23   68(a). The opposing party must accept the offer through written notice. Id. Thereafter, “either

24   party may then file the offer and notice of acceptance, plus proof of service.” Id

25          Here, defendant Costco Wholesale Corporation served plaintiff with a Rule 68 offer of

26   judgment on April 16, 2021 in the amount of $10,000.00, inclusive of plaintiff’s costs and fees.

27   (Doc. No. 16 at 1–2.) Plaintiff accepted defendant’s Rule 68 Offer of Judgment in writing on

28   April 21, 2021. (Doc. No. 16 at 3.)
                                                       1
 1        Accordingly,

 2        1.    The court hereby enters judgment against defendant and in favor of plaintiff in the

 3              amount of $10,000.00, pursuant to the terms of the Notice filed in this case on

 4              May 4, 2021 (Doc. No. 16); and

 5        2.    The Clerk of the Court is directed to close this case.

 6   IT IS SO ORDERED.
 7
       Dated:   May 5, 2021
 8                                                  UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
